Citation Nr: 1026128	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for dyshidrosis of the 
hands, claimed as a skin rash due to herbicide exposure.  

2.  Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Observer, M.P.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1970, 
including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from February 2007 and August 2007 rating decisions of the 
Boston, Massachusetts Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge in May 2010.  

The Veteran's TDIU claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 12, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran and 
his authorized representative, that a withdrawal of the issue of 
service connection for dyshidrosis of the hands, claimed as a 
skin rash due to herbicide exposure, is requested.

2.  The competent evidence of record demonstrates that the 
Veteran's PTSD has resulted in at least some severe difficulties 
both socially and occupationally due to symptoms such as impaired 
impulse control from anger outbursts, the inability to adapt to 
stressful circumstances such as a work-like setting, the 
inability to establish and maintain effective relationships, 
homicidal thoughts and reported homicidal/violent ideation, daily 
and near-continuous panic and paranoid obsessions; however, the 
preponderance of the evidence shows that the Veteran does not 
have total social and occupational functioning due to the 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service 
connection for dyshidrosis of the hands by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  The criteria for the assignment of a disability rating of 70 
percent for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an 
increased rating in the August 2007 rating decision, he was 
provided notice of the VCAA in July 2007.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  The Veteran received 
additional notice in July 2007 and September 2007, pertaining to 
the downstream disability rating and effective date elements of 
his claim, and was furnished a Statement of the Case in May 2008.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield 
and Pelegrini, both supra.

The Veteran's actions are also show his actual knowledge of the 
requirements for substantiating his increased rating claim. In 
statements presented throughout the duration of the appeal, the 
Veteran has asserted that his PTSD symptomatology has 
significantly impacted his occupational and social functioning 
and has reported his PTSD symptoms to VA physicians and a Vet 
Center counselor.  Based on this evidence, the Board is satisfied 
that the Veteran had actual knowledge of what was necessary to 
substantiate his increased rating claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
is necessary to substantiate a claim).

In addition, in Bryant v. Shinseki, --- Vet. App. ----, No. 08-
4080 (Jul. 1, 2010), the Court held that 38 C.F.R. 3.103(c)(2) 
(2009) requires that the Acting Veterans Law Judge who chairs a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, at the hearing the 
undersigned specifically addressed the criteria for a higher 
rating and noted the basis of the RO's determination and the 
elements of the claim that were lacking.  In this regard, the 
undersigned inquired in detail about his symptoms and the impact 
of his disability on his social and occupational functioning.  
Further, the undersigned sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claim.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claim and the 
Veteran, through his testimony, demonstrated his actual knowledge 
of the elements necessary to substantiate his claim.  As such, 
the Board finds that, consistent with Bryant, VA complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board 
can adjudicate the claim on the current record.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for the resolution of the appeal 
have been identified and obtained.  The evidence of record 
includes Vet Center records, VA outpatient treatment reports, a 
VA examination, lay statements from persons who had worked with 
the Veteran and statements and testimony from the Veteran and his 
representative.  He has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There is 
no indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The Veteran 
and his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103 (2009).

A.  Dyshidrosis of the Hands

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Here, the 
Veteran and his representative have withdrawn the issue of 
service connection for dyshidrosis of the hands, claimed as a 
skin rash due to herbicide exposure, and, hence, there remain no 
allegations of errors of fact or law for appellate consideration 
on this particular issue.  As such, the Board does not have 
jurisdiction to review this issue and it is dismissed.

B.  PTSD

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

Throughout the rating period on appeal, the Veteran has been 
assigned a 50 percent evaluation for PTSD.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this general rating formula, a
50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Richard v. 
Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF score ranging from 61 to 70 indicates 
some mild symptoms (e.g. depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning, 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score ranging from 51 to 60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A GAF score of 41 to 50 
indicates serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  See Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2009).  Accordingly, GAF scores do not automatically equate to 
any particular percentage in the Rating Schedule.  Rather, they 
are but one factor to be considered in conjunction with all the 
other evidence of record.  

Analysis

In statements and testimony, the Veteran asserts that his PTSD 
warrants a disability rating in excess of the 50 percent 
currently assigned.  

At the Board hearing, the Veteran testified that his PTSD 
symptoms severely limited his ability to work and caused him to 
seek earlier retirement.  He stated that because he had 
difficulty working with others due to his PTSD symptoms and his 
short temper and anger outbursts led to many physical 
altercations with others at work.  The Veteran testified that 
many employers will not hire him for jobs.  He reported that he 
was unable to work in his trained profession due to his PTSD, 
being an iron worker is the only area he is trained and qualified 
to work in and he has worked in this profession since the 1970's.  
The Veteran testified that his PTSD symptoms included anger, 
irritability, depression, thoughts of hurting himself and others, 
the limited ability to work and social withdrawal.  Finally, he 
stated that he only had regular contact with three friends and 
lived with his mother as his father and brother both died and she 
was by herself.  

In lay statements from May 2007, July 2007 and October 2007, 
various persons who have worked with the Veteran and have known 
him for many years reported that his work was good, however, he 
was disagreeable, argumentative, difficult to deal with, 
intolerant of other ironworkers, disassociated from his peers, 
contentious, intolerable and basically was unable to work with 
his peers and supervisors.  These lay statements also reflect 
these behaviors caused he was un-referable for work by the union 
and resulted in a diminished earning capacity.  In his October 
2007 statement, one former employer stated that he would not hire 
the Veteran unless he had no other choice as it related to man 
power.  

VA and Vet Center treatment records from August 2006 to October 
2008 show that his PTSD was productive of re-experiencing; 
intrusive and distressing recollections; nightmares; sweats; 
flashbacks; depression; avoidance of thoughts, feelings or 
conversations associated with Vietnam; avoidance of activities, 
places or people that aroused recollections of Vietnam; anxiety 
with crowds; increased arousal; difficulty falling or staying 
asleep; irritability; outbursts of anger; difficulty with 
concentration and memory; exaggerated startle response; 
daily/near-continuous panic; severe social isolation; paranoid 
obsessions; hypervigilence; a neat appearance; a friendly and 
cooperative manner; awareness of surroundings; good judgment; 
grossly intact insight and judgment; appropriate speech; normal 
memory function; an anxious, agitated and angry and affect; a 
restricted range of affect; a slightly gregarious affect and 
demeanor; agitated, restless and easily startled motor activity; 
major emotional numbing; and the inability to have close 
relationships.  There were no findings of a formal thought 
disorder, cognitive defects, internal stimuli, psychomotor 
disturbance, delusions, hallucinations, disorganized thinking, 
suicidal ideation or homicidal ideation.  The records also 
reflect that the Veteran reported having no friends, was not 
married; retired early from his job due to the inability to get 
along with other co-workers; and he felt he could not get close 
to anyone.  GAF scores ranged from 42 to 70.  

In a January 2007 VA general medical examination, the Veteran 
complained of PTSD and reported that he was followed at the 
Brockton Outreach Center.  He also stated that he was divorced 
with no children, lived with his parents, worked as an iron 
worker and currently lived off of his savings.   

In a January 2007 VA examination for PTSD, the Veteran reported 
that he sought counseling once every three weeks, saw a 
psychiatrist and was on medication for sleep disturbance.  He 
stated that he was divorced in 1976, never remarried and was 
living with his elderly parents.  A mental status evaluation 
revealed that the Veteran had a somewhat flippant attitude but 
was cooperative.  No evidence of a thought disorder was noted.  
The Veteran denied delusions, hallucinations, ideas of reference, 
suicidal ideation, homicidal ideation, panic attacks or 
significant depression.  Eye contact and interaction were 
appropriate.  The Veteran was able to manage his activities of 
daily living and financial affairs.  He was oriented in all 
spheres and his memory was good.  Rate and flow of speech was 
somewhat clipped and pressured but within normal limits.  The 
Veteran had ongoing, severe sleep disturbance and was taking 
medication for such.  Other reported symptoms included 
nightmares, sleep disturbance, avoidance of crowds and hyper-
reactivity to loud noises.  The Veteran stated he had one or two 
close friends and lived a quite isolated life.  The examiner 
noted the Veteran had a chronic and moderate degree of PTSD and 
assigned a GAF score of 50.  

In an April 2008 letter, the Veteran's treating psychiatrist at 
the VA reported that in his most recent evaluation in January 
2008, the Veteran was dressed appropriately, spoke spontaneously 
and responsively and made eye contact frequently with no evidence 
of cognitive defect, formal thought disorder, internal stimuli or 
psychomotor disturbance, suicidal or homicidal ideation or 
delusional ideation.  He noted that the Veteran had a neutral 
mood, an available affect consistent with mood and grossly intact 
insight and judgment.  The VA psychiatrist reviewed the May 2007, 
July 2007 and October 2007 lay statements from persons whom the 
Veteran had worked with and concluded that, in his medical 
opinion, the workplace behaviors described by these individuals 
were indistinguishable from those typically associated with PTSD 
and clearly could have represented workplace manifestations of 
PTSD.  

In a July 2007 Vet Center treatment record, the Veteran reported 
transient homicidal ideation with no history of a plan and he was 
found to have major impairment in several areas including past 
work history and relationships.  He was assigned a GAF score of 
45 at this time.  

In an April 2008 VA outpatient treatment report, the Veteran 
presented with a cooperative demeanor which was noted to have 
slight hostility initially.  He discussed homicidal ideation in 
the context of past confrontations but not currently.  He had an 
angry mood, an affect available and consistent with mood and 
intact insight and judgment.  The VA psychiatrist noted that the 
Veteran's self reports to date indicated he was minimally 
symptomatic, however, he currently reported he had been having 
more difficulty than initially reported and both the Veteran and 
his private counselor, who accompanied him to this appointment, 
attributed these difficulties to his training as a Special Forces 
operative.  The VA psychiatrist noted that the Veteran had 
limitations with employability, knowledge, mood and support.  At 
this time the Veteran was also found to be a potential risk to 
others and the Veteran reported having homicidal/violent ideation 
in moments of conflict.  

After a careful review of the record, and resolving all doubt in 
his favor, the Board finds that the lay and medical evidence of 
supports the assignment of a 70 percent rating for PTSD 
throughout the rating period on appeal.  In this regard, the 
Board notes that the Veteran's PTSD was productive of symptoms 
including impaired impulse control from anger outbursts, the 
inability to adapt to stressful circumstances such as a work-like 
setting, the inability to establish and maintain effective 
relationships, homicidal thoughts and reported homicidal/violent 
ideation, daily and near-continuous panic and paranoid 
obsessions.  

The above evidence also demonstrates significant occupational 
impairment due to the Veteran's PTSD.  The Veteran's testimony in 
the May 2010 video conference hearing included reports that his 
PTSD symptoms, particularly his irritability, anger outbursts and 
difficulty working with others, has significantly limited his 
ability to secure jobs and be referred for work and he has had to 
retire early as a result.  The Board notes that the lay 
statements from various persons who have worked with the Veteran 
and have known him for years indicate that he basically was 
unable to work with his peers and supervisors as he was 
disagreeable, argumentative, difficult, intolerant of other iron 
workers, disassociated from his peers, contentious and 
intolerable which led him to be un-referable for work by the 
union and resulted in a diminished earning capacity.  

The lay and medical evidence of record also demonstrates that the 
Veteran exhibited significant interpersonal problems, notably 
issues with anger and irritability which kept him isolated from 
others and impaired his social relationships, such that he only 
had three good friends and no close relationships with others, 
aside from living with his parents.  Moreover, the GAF score of 
42 indicates serious symptoms and serious impairment in social 
and occupational functioning.  For all of these reasons, the 
Board concludes that the Veteran's disability picture most nearly 
approximates the criteria for the next-higher 70 percent 
evaluation throughout the rating period on appeal.

Although a 70 percent rating is found to be warranted, the 
preponderance of the evidence is against a finding of entitlement 
to an evaluation in excess of 70 percent for any portion of the 
rating period on appeal.  Despite the occupational and social 
impairment demonstrated in the record, there is no showing of 
gross impairment in thought processes or grossly inappropriate 
behavior.  While the record reflects findings of irritability, 
anger outbursts, homicidal thoughts, one report of 
homicidal/violent ideation in moments of conflict and the Veteran 
was found to be a potential risk to others, he was not found to 
be a persistent danger of hurting himself or others at any time 
during the pendency of this appeal.  Moreover, Vet Center and VA 
treatment records consistently reflected no findings of suicidal 
ideation, cognitive defect, formal thought disorder, internal 
stimuli or psychomotor disturbance or delusional ideation.  The 
Veteran has also been consistently well-oriented and has no 
severe memory deficits.  

Furthermore, while the Veteran's GAF scores ranged from 42 to 70, 
indicating a mild to serious severity of symptoms, evaluations 
are not assigned based solely upon GAF scores, and the 
symptomatology described in the record fails to more nearly 
approximate the criteria for a 100 percent rating at any point 
during the course of the appeal.  For all of the foregoing 
reasons, while an increased evaluation of 70 percent is 
justified, assignment of the next-higher 100 percent rating is 
not warranted here.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The issue of service connection for dyshidrosis of the hands, 
claimed as a skin rash due to herbicide exposure, is dismissed.

A disability rating of 70 percent for PTSD is granted, subject to 
the provisions governing the award of monetary benefits.

REMAND

The evidence shows that the Veteran is not employed and he 
testified that he was not able to work due to his PTSD.  In light 
of this decision, in which the Board finds that the Veteran's 
PTSD warrants a 70 percent rating, his disabilities satisfy the 
criteria set forth in 38 C.F.R. § 4.16(a) (2009).  Pursuant to 
VA's duty to assist, VA must assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).  Because he is 
unemployed and his service-connected disabilities satisfy the 
percentage requirements set forth in 38 C.F.R. § 4.16(a), the 
Board finds that VA must obtain a medical opinion to determine 
whether it is at least as likely as not that his service-
connected disabilities, and particularly, his PTSD, render him 
unable to secure or follow a substantially gainful occupation 
because soliciting such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must remand 
this matter to afford the Veteran a VA examination, the report of 
which must address the above inquiry.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  Then 
the examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities, and 
in particular, his PTSD, either alone or in 
the aggregate, render him unable to secure or 
follow a substantially gainful occupation.  A 
complete rationale for any opinion expressed 
and conclusion reached should be set forth in 
a legible report.  

2.  Then, the RO should readjudicate the 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran should be provided 
a supplemental statement of the case (SSOC) 
and be afforded an opportunity to respond.  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.  Then, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


